THE THIRTEENTH COURT OF APPEALS

                                           13-18-00648-CV


                           In the Interest of J.P. and A.P., Children


                                     On appeal from the
                       148th District Court of Nueces County, Texas
                            Trial Cause No. 2017-FAM-3614-E


                                            JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed in part, affirmed as

modified in part, and remanded to the trial court. The Court orders the judgment of the

trial court REVERSED IN PART, AFFIRMED AS MODIFIED IN PART, AND

REMANDED for further proceedings consistent with its memorandum opinion. Costs of

the appeal are adjudged against appellant although she is exempt from payment due to

her affidavit of inability to pay costs.

       We further order this decision certified below for observance.

January 9, 2020